Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 1 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 2 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 3 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 4 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 5 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 6 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 7 of 8
Case 19-60777-can7   Doc 18    Filed 12/26/19 Entered 12/26/19 12:41:32   Desc Main
                              Document      Page 8 of 8
